Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 1, 6, 8, 11, 16 are objected to because of the following informalities: 
	Claim 1, line 16, “the battery or the charging mode” should be –the battery of each of the plurality of electronic device or the charging mode of  each of the plurality of electronic device—
	Claim 6, line 3, “ wireless power” should be – the wireless power—
	Claim 8, line 3, “ the additional electronic device” should be – an additional electronic device—
	Claim 11, line 15, “battery or the charging mode” should be –battery of each of the plurality of electronic device or the charging mode of  each of the plurality of electronic device—
Claim 16, line 2, “ wireless power” should be – the wireless power—
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
fast charging mode” in claims 1 and 11 is a relative term which renders the claim indefinite.  The term "fast" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purpose, the limitation “ fast charging mode” has been interpreted as a charging mode with a charging speed faster than the normal charging mode. ( Note: The term “ normal charging mode” is used in claim 1 and claim 11 .
The claims 2-10, 12-20 are rejected for the same reason because they depend on claim 1 or 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1, 4, 6, 11, 14, 16 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by  Leabman1 (US 2017/0085112 A1)
With regard to claim 1, Leabman1 ( Fig. 1, Fig. 5.  Fig. 1 illustrates a system overview, Fig. 5 describes an operating method, they belong to one embodiment) teaches  a wireless power transmission device comprising: a communication circuit ( e.g., 111a, Fig. 1);
an array antenna ( e.g., 115, Fig. 1) comprising a plurality of cells ( see cells in 115, Fig. 1); and a controller ( see [0029] a controller )configured to:

assign, based on the information, the plurality of multiple cells to a plurality of groups ( a first /second subset of antenna [0186]) each group corresponding to different one of which respectively correspond to the plurality of electronic devices ( see [0186], [0187] different subset for different receiver), wherein a number of at least one cell included in each of the plurality of groups is determined based on the at least one of the residual amount of the battery ( see [0185] teaches about parse the entire array to two subarray for two receivers [0186] allocate a first subset/second subset of antennas based on the prioritization, while the prioritization is based on the battery level of the receiver, this means the distribution of the antennas between the first subset and the second subset based on the battery level of each receiver) or the charging mode, and
control the array antenna to transmit the wireless power to the plurality of electronic devices, based on the assignment of the plurality of cells to the plurality of groups ( see 515, Fig. 5).
With regard to claim 4, Leabman1 teaches all the limitations of claim 1 and further teaches the information comprises at least one of:
an amount of the wireless power received by the electronic device; and
IDentification (ID) information of the electronic device (to enable the transmitter identify electronic device,  receiver/user send tagging data to transmitter which includes authentication credentials of the electrical device  [0145]  )
With regard to claim 6, Leabman1 teaches all the limitations of claim 1, and further teaches  control at least one of a phase and an amplitude of wireless power transmitted by the at least one cell included in die each of the plurality of groups ( see [0275] select phase and amplitude from the transmitter), wherein the at least one cell provides a field focusing on an electronic device corresponding to a group including the at least one cell ( see Fig. 11 focused wave 1106, Fig. 11 shows the generation of pocket of the transmitter in Fig. 1)
With regard to claim 11, Leabman1 teaches a method for transmitting wireless power by a wireless power transmission device comprising an array antenna( e.g., 115, Fig. 1)  comprising a plurality of  cells( see cells in 115, Fig. 1);, the method comprising:
controlling the array antenna to transmitting,  wireless power( see Fig. 1, and [0029] controller control the power transmission);
receiving information from a plurality of electronic devices that receive the wireless power, the information including at least one of a residual amount of a battery of each of the plurality of electronic devices( 103s, Fig. 1 [150]) ( see [0186] power/battery level obtained from the communication signal)  and/or a charging mode of each of the plurality of electronic devices, the charging mode being a fast charging mode or a normal charging mode;
assigning, based on the information, the plurality of cells to a plurality of groups( a first /second subset of antenna [0186]), each group corresponding to different one of the plurality of electronic devices( see [0186], [0187] different subset for different receiver), wherein a number of at least one cell included in each of the plurality of groups is determined based on at least one of the residual amount of the battery see [0185] teaches about parse the entire array to two subarray for two receivers [0186] allocate a first subset/second subset of antennas based on the prioritization, while the prioritization is based on the battery level of the receiver, this means the distribution of the antennas between the first subset and the second subset based on the battery level of each receiver) or the charging mode; and controlling the array antenna to 
With regard to claim 14, Leabman1 teaches all the limitations of claim 11 and further teaches the information comprises at least one of:
an amount of the wireless power received by the electronic device; and
IDentification (ID) information of the electronic device ( receiver/user send tagging data to transmitter which includes authentication credentials of the electrical device  [0145]  )
With regard to claim 16, Leabman1 teaches all the limitations of claim 11, and further teaches  control at least one of a phase and an amplitude of wireless power transmitted by the at least one cell included in each of the plurality of groups ( see [0275] select phase and amplitude from the transmitter), wherein the at least one cell provides a field focusing on an electronic device corresponding to a group including the at least one cell ( see Fig. 11 focused wave 1106)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman1 (US 2017/0085112 A1)
With regard to claim 2, the embodiment of  Fig. 5 in Leabman1 teaches all the limitations of claim 1,  but not determine a location of each of the plurality of electronic devices 
However, the embodiment of Fig. 13 in Leabman1 teaches determine a location of each of the plurality of electronic devices that receives the wireless power, based on received information which further includes the location of each of the plurality of electronic devices ( see [0015] receive, the communication signal containing one or more parameters identifying a first location of the receiver) and Assign, based on the location of each of the plurality devices, the plurality of cells to the plurality of groups ([0285] based on received parameters from the receiver, identify a subset of antennas to service the new receiver, thereby parsing the array into subsets of arrays.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of in the embodiment of Fig. 5 in Leabman1, to determine a location of each of the plurality of electronic devices that receives the wireless power, based on received information which further includes the location of each of the plurality of electronic devices, and Assign, based on the location of each of the plurality devices, the plurality of cells to the plurality of groups ,as taught by Embodiment of  Fig. 13 in Leabman1, in order to adaptively determine the number of transmitter to power the receiver based on its location, so that it can select the transmitter that are suitable to aim to the receivers, adjust the operation of the system based on real-time information, improve the efficiency of the power transmission and avoid waste power.
With regard to claim 12, the embodiment of Fig. 5 in Leabman1 teaches all the limitations of claim 11,  but not determining a location of each of the plurality of electronic devices that receives the wireless power, based on received information which further includes 
However, the embodiment of Fig. 13 in Leabman1  teaches determine a location of each of the plurality of electronic devices that receives the wireless power, based on received information which further includes the location of each of the plurality of electronic devices ( see [0015] receive, the communication signal containing one or more parameters identifying a first location of the receiver) and Assign, based on the location of each of the plurality devices, the plurality of cells to the plurality of groups ([0285] based on received parameters from the receiver, identify a subset of antennas to service the new receiver, thereby parsing the array into subsets of arrays.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of in the embodiment of Fig. 5 in Leabman1, to determine a location of each of the plurality of electronic devices that receives the wireless power, based on received information which further includes the location of each of the plurality of electronic devices, and Assign, based on the location of each of the plurality devices, the plurality of cells to the plurality of groups ,as taught by Embodiment  of Fig. 13 in Leabman1, in order to adaptively determine the number of transmitter to power the receiver based on its location, so that it can select the transmitter that are suitable to aim to the receivers, adjust the operation of the system based on real-time information, improve the efficiency of the power transmission and avoid waste power.

6. Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman1 (US 2017/0085112 A1) in view of Park ( US 20130063083).
With regard to claim 3, Leabman1 teaches all the limitations of claim 1, but not explicitly teach determine a number of the plurality of electronic devices that receive the wireless power based on the received information 
However, Park teaches determine a number of the plurality of electronic devices that receive the wireless power based on the received information ( e.g., the controller 460 determines the number of wireless power receivers existing at a periphery thereof, according to an analysis result of the received signal,[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leabman1, to determine a number of the plurality of electronic devices that receive the wireless power based on the received information, as taught by Park, in order to adaptively determine the number of the receiver based on received information, make an accurate and real time determination of the number of receiver, adjust the operation of the system based on real-time information, lower the margin of error and reduce the cost of maintenance.
With regard to claim 13, Leabman1 teaches all the limitations of claim 11, but not explicitly teach determining a number of the plurality of electronic devices that receive the wireless power based on the received information 
However, Park teaches determine a number of the plurality of electronic devices that receive the wireless power based on the received information (( e.g., the controller 460 determines the number of wireless power receivers existing at a periphery thereof, according to an analysis result of the received signal,[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leabman1, to determine a number of the plurality of electronic devices that receive the wireless power based on the received information, as taught by Park, in order to adaptively determine the number of the .

7. Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman1 (US 2017/0085112 A1)in view of Keating ( US 20140292269).
With regard to claim 5, Leabman1 teaches all the limitations of claim 1, but not the charging mode is determined on an input .
However, Keating teaches the charging mode  is determined on an input ( charging modes can be altered on interface of electronic device 760, [0045], while electronic device is a power receiver. The altered on the interface of electronic device means a input from the interface determine the charging mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leabman1, to configure the charging mode to be determined on an input, as taught by Keating, in order to operate the system based on the user’s requirement, serve the user’s demand and improve the user’s experience.
	With regard to claim 15, Leabman1 teaches all the limitations of claim 11, but not 
the charging mode is determined based on an input.
However, Keating teaches the charging mode is determined on an input ( ( charging modes can be altered on interface of electronic device 760, [0045], while electronic device is a power receiver. The altered on the interface of electronic device means a input from the interface determine the charging mode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leabman1, to configure the .

8. Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman1 (US 2017/0085112 A1) in view of  Leabman ( US 20160099602).
With regard to claim 7, Leabman1  teaches all the limitations of claim 1, the embodiment of Fig. 5 in Leabman1 further teaches wherein each of the plurality of cells is assigned to one of the plurality of groups( [0186]), but not after assigning the plurality of cells to the plurality of groups and receiving additional information from an additional electronic device, dissolve the plurality of groups and reassign, based on the information and the additional information, the plurality of cells to a new plurality of groups which respectively correspond to the plurality of electronic devices and the additional electronic device, wherein each of the plurality of cells is assigned to one of the new plurality of groups, and control the new plurality of groups to transmit the wireless power to the plurality of electronic device.
Leabman teaches after assigning the plurality of cells to the plurality of groups  (1st receiver in 5163 or 1st and 2nd receiver in 5167, Fig. 51) for the and receiving additional information from an additional electronic device ( 2nd receiver 5163, Fig. 51, more receivers in 5167, Fig. 51) (selected transmitter may start real-time communication with second client device's receiver to track direction of second wireless power receiver 5161, Fig. 51  or selected transmitter may start real-time communication with a third or more client devices 5167, Fig. 51 [0245]) , dissolve the plurality of groups  and reassign ( split the antenna array in half, 5163, re-assign antenna array to each client device in 5167, Fig. 51 ), based on the information and the additional information( Fig. 36 of Leabman teaches about assigning antennas to the receiver based on the location information)  , the plurality of cells to a new plurality of groups which st receiver in 5163 or 1st and 2nd receiver in 5167, Fig. 51) and the additional electronic device ( 2nd receiver in 5163, Fig. 51, more receivers in 5167, Fig. 51), wherein the each of the plurality of cells is assigned to one of the new plurality of groups, and control the new groups to transmit the wireless power to the new plurality of electronic device ( e.g., 5167, Fig. 51) ([0253], [0254] describes a condition when there is a 2nd wireless power receiver, the transmitter communicates with 2nd receiver, and split the antenna array from full to half, when there is a 3rd wireless power receiver, the transmitter communicates with the third device and re-assign antennas to each client device) ( Note further see the embodiment of Fig. 59 also teaches the same concept: GB1, GB2 are two groups of antenna, and assigned to D1, D2 at t1, respectively; in t2, D3&D4 are added, GB1 and GB2 are dissolved, and the system forms four groups of antennas(GC1, GC2, Gc3, GC4,) and assign them to D1, D2, D3, D4, respectfully)
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to assign the plurality of cells to the plurality of groups and receive additional information from an additional electronic device, dissolve the plurality of groups and reassign, based on the information and the additional information, the plurality of cells to new plurality of groups which respectively correspond to the plurality of electronic devices and the additional electronic device, wherein the each of the plurality of cells is assigned to one of the new plurality of groups, and control the new groups to transmit the wireless power to the plurality of electronic device, as taught by Leabman, in order to adaptively assign group of transmitter to serve the receiver based on the detection of the new device, adjust the operation of the system based on real-time information, improve the efficiency of the power transmission.
With regard to claim 8, Leabman1 teaches all the limitations of claim 1, but not explicitly teach each of the new plurality of groups corresponding to the plurality of electronic 
However, Leabman teaches  each of the new plurality of groups corresponding to the plurality of electronic devices has a different combination of the assigned cells from a combination of the assigned cells in each of the plurality of groups corresponding to the plurality of electronic devices( split the antenna array in half, 5163, re-assign antenna array to each client device in 5167, Fig. 51, the group of antenna from half of all antennas, to one third of antennas, which are different combination ) ( Note, Also see Fig. 59,  at t1, the groups are GB1, GB2, While at t2, the groups  are GC1, GC2, GC3, GC4).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1, to configure each of the new plurality of groups corresponding to the plurality of electronic devices and the additional electronic device to have  a different combination of the assigned cells from a combination of the assigned cells in each of the plurality of groups corresponding to the plurality of electronic devices., as taught by Leabman, in order to adaptively assign group of transmitter to serve the receiver based on the detection of the new device, adjust the operation of the system based on real-time information, improve the efficiency of the power transmission.
With regard to claim 17, Leabman1 teaches all the limitations of claim 11, Leabman1 teaches wherein each of the multiple cells is assigned to one of the plurality of groups( ( [0186])), but not after assigning the  plurality of cells to the plurality of groups and receiving additional information from an additional electronic device, dissolve the plurality of groups and reassign, based on the information and the additional information, the plurality of cells to a new plurality of groups which respectively correspond to the plurality of electronic devices and the additional electronic device, wherein each of the plurality of cells is assigned to one of the new 
Leabman teaches after assigning the multiple cells to the plurality of groups  (1st receiver in 5163 or 1st and 2nd receiver in 5167, Fig. 51) for the and receiving additional information from an additional electronic device ( 2nd receiver 5163, Fig. 51, more receivers in 5167, Fig. 51) (selected transmitter may start real-time communication with second client device's receiver to track direction of second wireless power receiver 5161, Fig. 51  or selected transmitter may start real-time communication with a third or more client devices 5167, Fig. 51 [0245] further Fig. 36 of Leabman teaches about assigning antennas to the receiver based on the location information discussed above  ) , dissolve the plurality of groups  and reassign ( split the antenna array in half, 5163, re-assign antenna array to each client device in 5167, Fig. 51 ), based on the information and the additional information( Fig. 36 of Leabman teaches about assigning antennas to the receiver based on the location information discussed above)  , the plurality of cells to new plurality of groups which respectively correspond to the plurality of electronic devices ( 1st receiver in 5163 or 1st and 2nd receiver in 5167, Fig. 51) and the additional electronic device ( 2nd receiver in 5163, Fig. 51, more receivers in 5167, Fig. 51), wherein the each of the multiple cells is assigned to one of the new plurality of groups, and control the new plurality of groups to transmit the wireless power to the plurality of electronic device ( e.g., 5167, Fig. 51) ([0253], [0254] describes a condition when there is a 2nd wireless power receiver, the transmitter communicates with 2nd receiver, and split the antenna array from full to half, when there is a 3rd wireless power receiver, the transmitter communicates with the third device and re-assign antennas to each client device) ( Note further see the embodiment of Fig. 59 also teaches the same concept: GB1, GB2 are two groups of antenna, and assigned to D1, D2 at t1, respectively; in t2, D3&D4 are added, GB1 and GB2 are dissolved, and the system forms four groups of antennas(GC1, GC2, Gc3, GC4,) and assign them to D1, D2, D3, D4, respectfully).

With regard to claim 18, the combination of Leabman1 and Leabman teaches all the limitations of claim 17, and Leabman further teaches each of the new plurality of groups corresponding to the plurality of electronic devices and the new additional electronic device has a different combination of the assigned cells from a combination of the assigned cells in each of the plurality of groups corresponding to the plurality of electronic devices( split the antenna array in half, 5163, re-assign antenna array to each client device in 5167, Fig. 51, the group of antenna from half of all antennas, to one third of antennas, which are different combination ) ( Note, Also see Fig. 59,  at t1, the groups are GB1, GB2, While at t2, the groups  are GC1, GC2, GC3, GC4).


s 9-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leabman1 (US 2017/0085112 A1) in view of Kim (US20150048789).
With regard to claim 9, Leabman1 teaches all the limitations of claim 1, and further teaches  wherein the controller is further configured to: determine a charging priority among the plurality of electronic devices and a new electronic device further based on information received from the new electronic device ( prioritization may be based upon a power level (i.e., battery level) of a device associated with a receiver [0185] ). 
Leabman1 does not explicitly teach the new electronic device being detected while the wireless power transmission device charges the plurality of electronic devices with substantially maximum power.
However, Kim teaches  the new electronic device being detected( further connected electronic device 503, and see Leabman1[0180] teaches transmitter detect the receiver) while the wireless power transmission device charges the plurality of electronic devices with substantially maximum power (the situation that wireless power transmitter exceeds rated power capacity, [0099], rated power capacity is the maximum amount of electric energy that a generator can produce under specific conditions, as rated by the manufacturer, see attached definition of nameplate/rated capacity ) (see [0099] when at least one electronic device connects while the wireless power transmitter transmits wireless power corresponding to rated power capacity).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leabman, to configure the new electronic device being detected while the wireless power transmission device charges the plurality of electronic devices with substantially maximum power, as taught by Kim, in order to use the full capacity of the transmitter to charge the device, reduce the charge time and enhance the user’s experience.
With regard to claim 10, the combination of  Leabman1 and Kim teaches all the limitations of claim 9, leabman1 teaches about  charge an electronic device having a higher charging priority among the plurality of electronic devices and the new electronic device ( see[0186] charge based on prioritization).
 Leabman1 does not explicitly teach postpone assignment of a new group until the charging of the electronic device having the higher charging priority is completed ([0100] when the wireless power transmitter has a power capacity margin. 
However, Kim teaches postpone assignment of a new group until the charging of the electronic device having the higher charging priority is completed ([0100] when the wireless power transmitter has a power capacity margin ( which means a higher priority device is fully charged see [0104]), the wireless power transmitter may select an electronic device on which wireless charging will be subsequently performed, based on the wireless charging priority of at least one electronic device that waits for charging).( Kim also teaches charge an electronic device having a higher charging priority among the plurality of electronic devices and the new electronic device  ( e.g., the wireless power transmitter may select an electronic having a highest wireless charging priority as an electronic device on which wireless charging will be performed, [0196]) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 9, to postpone assignment of a new group until the charging of the electronic device having the higher charging priority is completed as taught by Kim, in order to fast charging the device with higher priority before charging the low priority device, allocate limited power to the receiver that has higher priority, improve the operating efficiency and use the power in the most needed area.
With regard to claim 19, leabman1 teaches all the limitations of claim 11, and further teaches receiving information from the new electronic device ( power level information received 
Leabman1 does not explicitly teach detecting a new electronic while the wireless power transmission device charges the plurality of electronic device with substantially maximum power
However, Kim teaches detecting a new electronic device ( wireless power receiver that newly connects, [0059], and see Leabman1[0180] teaches transmitter detect the receiver)  while the wireless power transmission device charges the plurality of electronic device with substantially maximum power (see [0059] when the supply of wireless power is limited to a wireless power receiver that newly connects according to the power capacity of the wireless power transmitter 200, rated power capacity is the maximum amount of electric energy that a generator can produce under specific conditions, as rated by the manufacturer, see attached definition of nameplate/rated capacity). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Leabman1, to detect a new electronic device while the wireless power transmission device charges the plurality of electronic device with substantially maximum power, as taught by Kim, in order to allocate limited power to the receiver that has higher priority, improve the operating efficiency and use the power in the most needed area.
With regard to claim 20, the combination of Leabman1 and Kim teaches all the limitations of claim 19, Leabman1 further teaches about  charging an electronic device having a higher charging priority among the plurality of electronic devices and the new electronic device ( see[0186] charge based on prioritization).

However, Kim teaches postponing assignment of a new group until the charging of the electronic device having the higher charging priority is completed ([0100] when the wireless power transmitter has a power capacity margin ( which means a higher priority device is fully charged see [0104]), the wireless power transmitter may select an electronic device on which wireless charging will be subsequently performed, based on the wireless charging priority of at least one electronic device that waits for charging).( Kim also teaches charging an electronic device having a higher charging priority among the plurality of electronic devices and the new electronic device  ( e.g., the wireless power transmitter may select an electronic having a highest wireless charging priority as an electronic device on which wireless charging will be performed, [0196]) ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method  of claim 19, to postpone assignment of a new group until the charging of the electronic device having the higher charging priority is completed as taught by Kim, in order to fast charging the device with higher priority before charging the low priority device, allocate limited power to the receiver that has higher priority, improve the operating efficiency and use the power in the most needed area.

Response to Argument
10 Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hwang ( US8098752B2) teaches when the receiver moves to a new nomadic environment characterized by a small cell size and a low user speed, the transmitter allocates resources to the receiver based on a feedback of channel state information from the receiver and supports a high data rate for the receiver. 

Zeine ( US 10312744) teaches about allocate the transmitter antenna based on charging needs of the receiver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/PINPING SUN/Primary Examiner, Art Unit 2836